 

 

Shannon Lewandowski

Edward A. Flynn

Chief of Police

Dear Chief Flynn,

My name is Shannon Lewandowski, and I am a Detective in the Metro Division at your Police Department, I am
writing to you as a citizen, not as your employee. I feel the need to address you by letter because I have been very
upset with the direction and way that ] have been treated by the members of the Milwaukee Police Department, The
same Department that I represent and am honored to be a part. I love my job, consider myself an asset to the city of

Milwaukee, and have never tarnished its reputation,

However, for years I have become appalled, mortified, and mostly embarrassed to say that I am a Detective on the
Milwaukee Police Department when I personally have called for help, This is not during the course of my duties, but:
rather as a citizen, I would personally have never handled the following situations as my fellow officers have.

At my appointment time, I lived in Wauwatosa WL, I looked for an apartment in 1999, and located one that was 4
blocks to the north of my home which was in Milwaukee. After filling out the application, the landlord wanted me to
rent from him, I soon declined after obsessive calls, personal, questions that were out of order, and when he
physically appeared at my home, I eventually changed my phone number and looked for a home to purchase. That
weekend in 1999, I walked to the front door of where I currently live and asked the family that had a Shorewest
Realtor sign in the yard, if] could look at the home without an appointment. That day, I purchased the home,

Five years later, my neighbors at 5231 W. Washington Blvd. moved in, this is a property right next to mine, to the
north, This man was the landlord from 1999, His name is Lawrence Poggenburg, When he moved in, I did not
welcome him to the neighborhood, since I recognized him immediately. I was not sure if he had remembered since

he had gotten married and five years had passed, I was wrong.

    

EXHIBIT

 

  

 

 
 

 

Lawrence Poggenburg did remember, and he has made the only place of serenity and comfort I have in the world, a
distrustful place of defensiveness. Five years ago, anytime I went into the back yard or to the front of my house to
leave, he would approach me and do the same with the incessant barrage of unwanted questions, and repeated
intrusions that eventually included deep anger, hostility, and compulsive obsessive acts toward me. The behaviors
have escalated over the years, after the first six months of quietly dealing with it, I soon, for lack of better words,
“told him offto set boundaries, 1 informed him not to come on my property, and I followed the advice of EVERY
Sergeant that came to my calls for help, or his obsessive calls about me. This is the short list of officers that have

come to my ‘home:

PO Timothy Koestering,
PO Pau! Riehle

PO Jeff Hoffman

PO Tom Lieske

PO Ashley Gryzkewicz
PO Edwin Reyes

Sgt Louis Staton

PO Steven Olmstead
PO Steven Strasser

PO Scott IVERSON

PO Gary Post

 

Det. Moises Gomez

PO Peter Panasiuk

PO Greg Heaney

Sgt Charles Brown

PO Charlotte Brown

Sgt Sobek

Captain Terrance Gordon

Alderman Michael } Murphy
... many more that I cannot recall, and a CAD system that must either erase or file other calls in such a way that I

cannot retrieve.

 

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 7 Document 86-2

 

 
 

' Ihave made every effort to alleviate this problem on my own and with the advice provided to me through my
Supervisor. When CIB would finally go to arrest him, L. Poggenburg would lock himself in his home, pull the
curtains and refuse to answer the door, Captain T, Gordon handled an incident in 2008 or 2009 when L. Poggenburg
exited his garage, pointed to me (I was not in ear shot of what was said but my neighbor was and made a statement)
and stated to my then 14 year-old son, “That is why you will always be poor and fatherless.” My oldest son also heard
this and called me as! drove to a basketball game in Waukesha. | pleaded with my eldest to not go outside and let the
police handle the situation, Lt Gordon responded with officers. L. Poggenburg refused to exit his home, pulled the
drapes and did not come out to the calls and knocks of the police. No follow-up was ever done, no citations, no

arrests, no advisement for him to stay away.

The racial epithets from L. Poggenburg, include calling my sons and their Grandmother “Niggers, monkeys, ‘go back
to Africa,’ ‘go to your own neighborhood."”

1 on the other hand am called “bitch, cunt,” and yells across my yard that “People like me do not belong on the police
department,”

T have heard L. Poggenburg make remarks about the gay lifestyle of one of our neighbors who resides at $211 W.
Washington Bl.

Assistant Chief Harpole who was at the time the District Three Captain, had arrived at my home, but only due to my
constant request, That day I left my bedroom window open a short time, returned home and found that L.
Poggenburg had aimed/situated his rotor sprinkler grass watering device directly into my home, as it stayed at one
constant stream into my window, saturating my mattress, This mattress had to be disposed, I was told that “although
it appears intentional, it cannot be proved,” Only the - siding of my home where my bedroom was located was wet, —

none of his lawn. I tried to re-iterate “totality of circumstances” but no one was interested.

Other traditionally non-police calls from L. Poggenburg resulted in Sergeants coming to my home to ask if J had
“thrown trash in the street” (CAD call 07 175 1952). Not only did I not throw trash in the street, this is another form

of his harassment knowing that I had come home to sleep during the day, only to have more Supervisors knocking at

my door as] slept.

CAD 11 103 1161, a call for “parking too close to his car.” Li, Poggenburg lives on the corner-of 5 3"/ Washington
Blvd, He has two corners to park on, a three car garage, three slabs to park. I do not have a garage, J do not have an
alley, 1 do not have a parking slab. I have street parking only. I parked in the front of my home when returning from
work, and he then parked his car up against mine and called the police. This is not a reason to call for police service,
however Sgt. Larson responded from district three and woke me, and asked me to move my car, which I did, This
was another attempt of many by L.Pogpenburg for this intent only; harassment,

This summer L, Poggenburgs antics escalated with throwing garbage (bags) in between my home and his fence, spray |
painting a frame as itrested on a tree in the front of my home close to my parked car. This aerosol type canister
propelled the paint mixture on the rear of my ca", The neighbor Jeanett Soleski observed this and called my son who
was in the yard. My son Kasey ran to the car and asked him to spray paint in the front of his own home. We were

able to remove the paint that landed on the bumper of my Honda civic, Police were called, and of course, it could

not be proven as intentional.

In 2007 I Bled a harassment order after police responded to my home. When J arrived at the courthouse to file, I was
informed that L. Poggenburg filed the same. Officers who were at Poggenburg's home the day prior had informed
him that I would be filing a harassment order, That day, I was at the District Attorney's office prior to my

Case 2:16-cv-01089-WED Filed 06/21/19 Page 3 of 7 Document 86-2

 

J

 
appointment with a case to present. J became ill and fainted at the District Attorney's office, and missed the hearing,
My illness, I believe, was the stress that ] have to go through regarding this neighbor. I reopened the case and six
members from my neighborhood arrived at court to testify on my behalf, These members are the witnesses to the
behaviors of L. Poggenburg. A supervisor from the Department who has witnessed his antics also testified, The
police had to be called again when L. Poggenburg stated that he was going to get my gun taken from me, and pet me
fired from the police department. The filing of such an order was dismissed after several residents on my block came
to court on my behalf and testified.

In 2008 my son Kasey graduated from High school, L Poggenburg placed his lawn hose the same way in which he
did in niy bedroom window, destroying my-food and getting my guest wet. When police were called, he locked
himself in the home and refused to come out. I was told that there was no way to prove that it was intentional. |
explained totality of the circumstances once more; however this has fallen to deaf ears, and told to pet a restraining

order once more.

In 2008, L. Poggenburg built a play structure right next to my home, The photos are included. He sits in the
playhouse and observed by not only myself, but guests of my home, and he looks into my home. I have placed
curtains on the entire north side of my home to avoid looking at him in any capacity, as well as to keep him from
looking into my home, My neighbors John and Sandra Folaron of 5211 W Washington Bl Apt #4, asked me why I
approved the building of the play house so close to my house. I stated that I had not, John Folaron stated that he
called the City Inspector on him and also called about his fence. John Folaron stated that to his knowledge the fence
was on my property since it was so close to my home. After that conversation, I then was contacted by the city
Inspector. I informed John Folaron that I did not want any more problems, and John explained that he has had
confrontations with L, Pogpenburg regarding calling the police on him about loud parties, ,

L, Poggenburg called the city inspector on my property for a plastic shed that can hold 3-4 shovels and a lawn ~
mower, This shed came with the home which I had already been in for 12 years, L. Poggenburg informed the city
inspector that it was “new construction”. The Alderman, Michael Murphy had to resolve the matter. J subsequently

took the shed down to avoid any other problems.

I placed video surveillance cameras on my home after the Burglary in 2008, and for protection/evidence from L,
Poggenburg, Thave kindly and angrily told L. Poggenburg to stay away from the front of my residence and my
children. Both of my boys were frightened of him when they were younger. L, Poggenburg would walk to my
home; confront my kids when / left for work or to the store. One time after having an argument regarding him
talking to my children, J left for work. L. Poggenburg walked to my home and asked both of my sons if they wanted
to walk to get “ice cream” with him. Both of my children have been approached by him several other times, This
summer, L. Poggenburg charged at me when I ignored him, and he then called me a “fucking bitch.” My son
observed and heard what was said and felt the need to defend me, knocking L. Poggenburg back off of our property
in the front of our home onto the ground. This is the only time he did NOT call the police.

L. Poggenburg was caught peering in my bedroom window this summer in August 2011, and provided the
explanation that he cut between my home and his fence to enter my yard to retrieve a “Wiffle ball” a Scent plastic ball
(which was actually mine). As he cut through the yard, he put his hands on my window (the writers prints were
visible), and looked in my bedroom. I was on my computer and it was 7am on a Sunday, as I was preparing to attend
church, My car was not parked in the front of my home and was getting repaired... This was his indication that I was
not home. Sgt Charlie Brown responded, gave his opinion about L Poggenburgs obsession with me and provided the

advice to put up another camera, and no-trespassing signs. I did.

 

Ss

 

 

Case 2:16-cv-01089-WED Filed 06/21/19 Page 4 of 7 Document 86-2

 
 

On November 1, 2011, arealtor came to my home to provide an estimate on selling my home. She informed my
sister that the signs on the outside of my home home (no trespassing etc) should be removed because | appears that
the area is problematic, L, Poggenburg called the police because he placed a sign in my yard, and claimed that it was
his, When PO Edwin Reyes and Sgt Sobek of District Three arrived to talk to me about the sign, J did not know
about the sign removal, Later that day, L.Poggenburg threw a sign over my fence that read “u cunt,” I asked Sgt
Sobek to go to his home as I observed him throw it over the fence. To my knowledge, nothing was done:

On November 12, 2011 my children’s Grandmother stayed the night at my home. Her name is Denise Rogers, She
stayed the night for the safety of my son, taking him to school on Friday the 11° and taking care of the dog, At
4:24am on November 12, 2011, L. Poggenburg used a long pruning scissors to cut the surveillance wires on the
north east side of my home. As the wires were cut, interference was sounded on the alarm system, waking Denise,
Denise, well aware of the problems, which she has witnessed herself, looked out the window where she slept and
observed L. Popgenburg attempting to cut another wire. After she opened the window, L, Poggenburg ran from the
side of the fence in his own yard and into the side door of his home, Denise called me; 1 was in Fond du Lac WI, I
was in Fond du Lac completing work on my Masters. I provided the phone numbers to Metro. Denise could get no

answer, so she called District 3. Denise was at my residence until 9am. No squad to our knowledge ever came.

‘I filed a harassment order on November 15, 2011. After filing it, I called Sgt Sobek of District three who provided
me his cell number and stated that when I saw him, to call, that he would personally go to his home to serve it.

This surmmer to the best of my knowledge, L. Poggenburg was fired from the City of Milwaukee where he worked as
an electrician, Since his dismissal with the city, he was hired (according to'facebook) at Potomac Electric Power
Company which is either located according to Google in either Maryland, Washington D.C. or Boston. Happy as I
am, L, Poggenburg is gone a week or two ata time. However, this has not deterred him either because since then, as
he has in the past, blew all of his leaves in the front of my home, cut my surveillance wires, and threw notes over my
fence. Due to the fact that he is out of town during the week, it has become difficult to serve him the harassment
court order, him especially without him finding out that we were trying to serve him. [fhe had that knowledge, he
would make it even more difficult to be served if not impossible. Given my late shift schedule, court schedule, I only
rest between noon and 4pm and am then with my children getting them from school etc. My schedule does not

permit such surveillance of his whereabouts,

I have surrendered and decided to sell my home. I have lived her 13 years. I do not want to sell my house.
However, my ability to rest is limited having such a vile and vindictive, obsessive neighbor, and no piece of property
is worth all of this, I cannot sell my home with a realtor without an order since he will be sending people to my
home or even come himself when I am not here for the open houses, | cannot have that occur. As it stands, I tried to
post a sale sign on my lawn, and he has called my home over two dozen times and ] believe have had his friends call, I
can see the mambers on the caller ID, and when I research those numbers, they come to friends of his that are on his

facebook page, (He has no knowledge that J access the page).

At this home, on this street, MY STREET, I solved the mayor’s sons robbery, who | informed officers of the stop I
had made the night before which were ocoupants of the home across from my home (1613 N 53"). lissued citations
to the two rabbery suspects the night before the robbery. Citations that] initially took heat from CIB about because
"Detective don’t issue municipal citations.” Luckily Ihad, This was after a short foot chase in the middle of the night
from Vliet Street to Washington blvd where I observed two of them run in the home, This is the same home that
burglarized my home and removed my service weapon. A case that I had to solve myself. This is the same drag
house across the street where one of its occupants stole a lawyers car and crashed into mine, placing me injured and
on foot chase in flip flops catching all three until I could only hold down one, There was also shooting across the

 

 

Case 2:16-cv-01089-WED Filed 06/21/19 Page 5 of 7 Document 86-2

 

 
 

street. I observed the shooting, identified myself as I pointed my weapon at him, This suspect ran south right into
NTF. This case has been charged RES and is already sentenced, | also opened my door to every officer on the block,
fed them and let them use my facilities. When a canvass was done, Poggenburg refused to talk to the police, Later,
L. Poggenburg made statements that the “niggers across the street are same as the niggers next to me.” Well, the
ones next to him are my sons. A junior in College, attending Chicago State on a Division One baseball scholarship,
and another a junior in high School; honor roll and all city first pick wide receiver and tight end, all city first string
baseball offensive and all State defensive player as a Sophomore, Fine-young men I might add.

The list of problems with my neighbor is endless. However to top off the lack of regard for me not only as an
employee, but as a female, parent, but a citizen, I filed the appropriate paperwork, at the cost of $168. For a
harassment order, The hearing was November 28, 2011. I observed L Poggenburg home at this residence on
November 26, 2011. I went to District three where I filed the order, talked to Lt Obergon to ask someone to go to
5231 W Washington bld and serve the order since I observed Bim at home, Poggenburg has twelve windows in the
rear of his home that do not have curtains, ae allow any officer’s
at the district to serve the harassment order, sta p "We don nt want any part of it.” I was told this quote by sergeants
at District 3, Further that Metro had to serve the order. Outside of the fact that I am coming for help once more, I
presented and Bled a legal document that I paid for, received and filed on my own time in hopes to finally get the help
that the police of the district that I reside and pay taxes in. The same officers and supervisors that stated that they
needed this document to arrest my neighbor if needed, to set the boundaries that he could not set for himself.

  
  

   
 

Eventually Lt of Police Jim Timm and Lt of Police Paul Kavanaugh served the order, but to L, Poggenburg’s wife.
Colleen Poggenburg told the Lieutenant of Police Jim Timm that her husband was at Menard’s and would be
returning but only to leave out of town for two weeks. Instead of waiting-mtil he returned from Menards, they
served his wife, Subsequently I took off another day of work, as did two of my neighbors, a friend who witnessed his
actions, Grandmother to my children, and my eldest son who took off of school, Court Commissioner Nancy Sturm
refused to move forward since the wife was served, even though L. Poggenburg's lawyer Brent Linster was :
representing him, Additionally the Lieutenants of Metro and CIB did not file the appropriate paperwork, leaving me
lectured by the commissioner that “I should now better that Lawrence needed to be served and not his wife.” I
wanted to reply, but did not, that if] could have done it, and done it right myself, I would have. The lawyer Linster
stated that Lawrence Poggenburg would be out of town for next two weeks and the Commissioner left me with eight
days to serve a document that J cannot since he is supposedly out of town. When he is not out of town, he hides from
our department. T requested that out of “Good Faith” that Linster service his cient, He refused, stating, “I find it

ironic that someone that harasses her so much cannot be found by her.”

 

Additionally, I had addressed this entire situation { fi =p ae
with more experience and the fact that he was Acting Captain at the time could help 2 after both 1 Lawrence and Colleen

Poggenburg tried to get all of my personnel records from MPD, On 08-31-2011 both Colleen and Lawrence
Poggenburg requested All calls for service to my home. I was informed by PSSI Frank Heinrich that he would make
appropriate redactions to the reports. Asking myself why, anyone would want these reports; still evades m me, other

 

Colleen Popgenburg, the wife of Lawrence Poggenburg has never uttered a word to me, however has stood and
watched majority of these incidents, and lied to police when they have come for her husband, She has watched her
husband berate me, watched him shovel snow and blow leaves onto my stairs in the front of my home, and watched

 

 

 

Case 2:16-cv-01089-WED Filed 06/21/19 Page 6 of 7 Document 86-2

 
 

him cut my trees and bushes, One winter when L Poggenburg was swearing at me and throwing snow on my cars
with his snow blower, his father or father-in-law walked to my home and apologized (witnessed by another neighbor)
and cleared all of the snow from my cars. L, Poggenburg has told me numerous times how he hates MPD since his
wile was married to a detective who beat her, I have no knowledge of this (Det Larry Schimke) nor any validity in his

statement, However this may be part of his issue with me at hand.

I realize that by the time that anyone would even consider what or how to help me, December 7, 2011 at 10:15am

will have passed and L. Poggerburg will not have been served, I will have fallen victim to more, Additionally, I will
have had to pay another §168 dollars that I do not have, my neighbors who are struggling in this economy cannot

continue to take off of work, nor can my son be asked to leave college to attend another hearing,

* Twould like to ask you, the head of my Department, what am I to do? How am I supposed to live? Where am I
supposed to turn for help? WILL SOMEONE PLEASE HELP ME?

 

Shannon Lewandowski

Citizen
1632 N 53 St
Milwaukee, WI 53208

(414) 405-46 17c(414) 455-3773h

COPY

 

 

 
